

115 HRES 866 IH: Expressing the sense of the House of Representatives concerning negotiations with North Korea.
U.S. House of Representatives
2018-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 866IN THE HOUSE OF REPRESENTATIVESMay 1, 2018Mr. Brendan F. Boyle of Pennsylvania submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives concerning negotiations with North Korea.
	
 Whereas the leadership of the Democratic People’s Republic of Korea (DPRK), including its current heir, Kim Jong Un, has committed grave atrocities against its own people and acts of aggression against its neighbors;
 Whereas up to 120,000 are estimated to be imprisoned in brutal North Korean gulags, political prison camps known as the kwan-li-so;
 Whereas the United Nations Commission of Inquiry on Human Rights in North Korea concluded in 2014 that Kim Jong Un and DPRK leadership was perpetrating unspeakable atrocities against its own people on a vast scale and committed widespread, systematic, and gross violations that amount to crimes against humanity;
 Whereas the Chair of the Commission called these atrocities strikingly similar to crimes committed by Nazi Germany in World War II, including execution, enslavement, starvation, rape, and forced abortion, and warned Kim Jong Un of his own personal culpability in a special letter attached to the report;
 Whereas under Kim Jong Un’s leadership, there are reports of newborn babies in prison being fed to guard dogs, punishment and possible execution of starving prisoners caught digging for edible plants, and forced abortions;
 Whereas the Commission stated that persons who are forcibly repatriated from China are commonly subjected to torture, arbitrary detention, summary execution, forced abortion, and other forms of sexual violence;
 Whereas the Commission further observed that many [North Korean] suspects die … as a result of torture, deliberate starvation, or illnesses developed or aggravated by the terrible living conditions;
 Whereas according to the Commission, Kim Jong Un continues allocating a significant amount of the state’s resources for the purchase and importation of luxury goods and diverting state funds to North Korea’s nuclear and military programs, while a majority of North Korea’s population suffers;
 Whereas according to the Commission, crimes against humanity in North Korea have been committed pursuant to policies at the highest level of the state; Whereas Kim Jong Un, after taking over the leadership of North Korea, launched political purges, encompassing relatives, including his uncle and half-brother, who was murdered by a chemical weapon in Malaysia in 2017;
 Whereas Otto Warmbier, a 22-year-old American college student, was brutally tortured by the North Korean regime under Kim Jong Un and died shortly after his release from North Korea;
 Whereas Kim Jong Un has expanded an illicit nuclear weapons program and directly threatened the United States and its allies;
 Whereas the strength of the United States stems from its values and principles; Whereas the National Security Strategy of 2017 states that the America’s values and influence, underwritten by American power, make the world more free, secure, and prosperous, and [W]e will never lose sight of our values and their capacity to inspire, uplift, and renew.: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)President Trump’s statement on April 26, 2018, that Kim Jong Un is an honorable man is an affront to American values and grossly inconsistent with the reality in North Korea and the President’s own public statements about the nature of the regime; and
 (2)President Trump should ensure that any negotiations with North Korea—and United States policy towards North Korea, generally—incorporate United States values, including concern for human rights and the welfare of the North Korean people.
			